Citation Nr: 1011503	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
evaluated as 30 percent disabling.  The Veteran appealed, and 
the RO subsequently increased his evaluation to 70 percent, 
with an effective date commensurate with that of service 
connection.    


FINDING OF FACT

On March 1, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he wished to withdraw his current claim on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issue 
of entitlement to an initial evaluation in excess of 70 
percent for service-connected PTSD, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to 
the issue of entitlement to an initial evaluation in excess 
of 70 percent for service-connected PTSD, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.  

Specifically, in a statement signed by the Veteran, received 
on March 1, 2010, the Veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the issue 
of  entitlement to an initial evaluation in excess of 70 
percent for service-connected PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal as to the claim of entitlement to an initial 
evaluation in excess of 70 percent for service-connected PTSD 
is dismissed.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


